Case 1:18-cv-00791-ENV-SMG Document 59 Filed 05/06/19 Page 1 of 1 PageID #: 1176


                                     ​SARFATY AND ASSOCIATES, P.C.
                                             ATTORNEYS AT LAW

                                           1 NORTH SHERRI LANE
                                      WESLEY HILLS, NEW YORK 10977
                                            TEL: 845-426-5710

                                                                      May 6, 2019
Honorable Steven M. Gold
United States Magistrate Judge
United States District Court
Eastern District of New York
Chambers 1217, Courtroom 13-D
225 Cadman Plaza East
Brooklyn, NY 11201

RE: Pavel Pogodin and Alexander Prokhorov v. Cryptorion Inc., et al.
      Conference


Dear Judge Gold,

I received an ECF notice of the conference today. For some odd reason, unbeknownst to me, we failed
to calendar today’s conference and as such regretfully missed it. I was in the courthouse in Rockland
County tending to another matter when you called and only heard your message after I saw the ECF
notification later in the day. In fact, Jason Lowe, who is working the case with me, was in State Court
on another matter only ten minutes from your Court at the time of the conference- but regretfully, both
he and I, only realized we missed the conference when we received the ECF notification. I suspect that
in catching up on this case (as we were retained not too long ago) we were remiss in the scheduling and
for that we apologize.

Please accept our sincerest apologies for this error and for any disrespect or inconvenience this may
have caused the Court and the other attorneys on this case. Even though the mistake was ours, I
respectfully request that my client still be given the opportunity to be heard on the discovery letters and
the motion to dismiss.

First, and most notably, there is a motion to dismiss pending that we feel should be decided. Secondly,
though there are many issues addressed in the discovery letters we wish to address, we especially
assert that there is no basis for ordering my client to produce tax returns.

Again, I apologize for missing the conference. As this is a first time mistake from my office, I
respectfully request an opportunity to be heard on the letters.

                                                                Respectfully Submitted

                                                                /s/ Eli Sarfaty
